Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Donaldson on 8/23/2022.

The application has been amended as follows: 
	Claim 14 last line at end, insert ----  .  -----

Replace claim 42 with the following:  


42.       A method for erecting the building structure of claim 31, wherein the method comprises the step of:
excavation of footing and services including electrical and fire services;
setting up steel fixing and pouring of concrete footings;
transportation to site of columns and installation thereof;
transportation to site of either 1) beams for defining a floor structure, each beam comprising a body having upper and lower faces and first and second sides, the upper and lower faces being spaced apart from each other a particular distance defining the depth of the beam, and a plurality of voided passages extending longitudinally along the beam, the plurality of voided passages being arranged in a spaced apart relationship with respect to each other, wherein the beam further comprises a plurality of support members being arranged in a spaced apart relationship with respect to each other along the length of the beam, the support members comprising a center section and two fin plates extending from each end of the center section, wherein the support members traverse transversally the beam for containment of the support members within the beam such that the center section of the support member is contained within the beam and the fin plates extend outward from each side of the beam or 2) a prestressed structural beam for defining a floor structure, the prestressed structural beam comprising a body having upper and lower faces and first and second sides, the upper and lower faces being spaced apart from each other a particular distance defining the depth of the prestressed structural beam, and a plurality of voided passages extending longitudinally along the prestressed structural beam, the plurality of voided passages being arranged in a spaced apart relationship with respect to each other defining a plurality of first webs between neighboring passages and a pair of second webs between the first and second sides of the beam and the outermost passages, the beam further comprises a first group of support cables adjacent the upper face of the prestressed structural beam, a second group of sets of second strands located adjacent the lower face of the prestressed structural beam, and a third group of two pairs of third strands, each pair located at one lower corner of the prestressed structural beam, wherein the support cables comprise support cables and panels to define the floor structure, wherein the support cables comprise a bar and a wire, the bar and the wire located side by side and joined exclusively together via a plurality of clips arranged in a spaced apart relationship with respect to each other along the support cables, each clip surrounding a particular section of the support cables, wherein the bar and the wire continuously abut each other as the wire extends along the length of the bar to define the support cables, and wherein the floor structure comprises: first and second structural beams and one first infill panel wherein the first and second beams are arranged in a spaced apart relationship with respect to each other defining a spacing for receiving the infill panel, wherein each of the first and second structural beams comprises either: (1) a body having upper and lower faces and first and second sides, the upper and lower faces being spaced apart from each other a particular distance defining the depth of the beam, and a first plurality of voided passages extending longitudinally along the beam, the first plurality of voided passages being arranged in a spaced apart relationship with respect to each other, wherein the beam further comprises a plurality of support members being arranged in a spaced apart relationship with respect to each other along the length of the beam, the support members comprising a center section and two fin plates extending from each end of the center section, wherein the support members traverse transversally the beam for containment of the support members within the beam such that the center section of the support member is contained within the beam and the fin plates extend outward from each side of the beam; or (2) a body having upper and lower faces and first and second sides, the upper and lower faces being spaced apart from each other a particular distance defining the depth of the beam, and a second plurality of voided passages extending longitudinally along the beam, the second plurality of voided passages being arranged in a spaced apart relationship with respect to each other defining a plurality of first webs between neighboring passages and a pair of second webs between the first and second sides of the beam and the outermost passages, the beam further comprises a first group of support cables adjacent the upper face of the beam, a second group of sets of second strands located adjacent the lower face of the beam, and a third group of two pairs of third strands, each pair located at one lower corner of the beam, wherein the support cables comprise support cables comprising a bar and a wire, the bar and the wire located side by side and joined exclusively together via a plurality of clips arranged in a spaced apart relationship with respect to each other along the support cable, each clip surrounding a particular section of the support cable, wherein the bar and the wire continuously abut each other as the wire extends along the length of the bar to define the support cable and lifting thereof and attachment to each other and to the erected columns;
bracing each floor structure with bracing members;
installation of ramps together with the car deck;
installation of pavers on ground floor and stairs and lifts; and installation of services and parking payment installations.

Allowable Subject Matter
Claims 1-2, 4-16, 20-42 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

8/26/2022